PER CURIAM.
After proceedings duly had, pursuant to Section 13a(2) of the Interstate Commerce Act (72 Stat. 571, 49 U.S.C.A. § 13a(2), the Interstate Commerce Commission made and filed its report and order approving in effect the discontinuance by Southern Pacific Company of certain passenger trains, to wit, “El Doi*ado” (San Francisco to Sacramento) and “West Coast” (Los Angeles to Sacramento).
The Public Utilities Commission of California and the People of the State of California, claiming to be aggrieved by the Commission’s order, filed the complaint in this cause, under the applicable provisions of Title 28 U.S.C., to enjoin, annul and set aside the Commission’s report and order. The United States and the Commission jointly answered, and the Southern Pacific Company duly intervened as defendant.
A three-judge court was convened. The record we have before us consists of the pleadings, the order of the Interstate Commerce Commission made herein and the certified copy of the record before the Interstate Commerce Commission. In addition we have been furnished with briefs and the cause has been orally argued and submitted.
The compass of our review is narrow. If the Commission’s order is justified and supported by the Findings contained in the Commission’s report, the Commission’s order must stand. We so conclude.
We find this cause to be without merit.
It is dismissed.